            Case 4:20-cv-01429-BRW Document 19 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID PATTERSON, SR.                                                                 PLAINTIFF
ADC #129780

V.                            CASE NO. 4:20-CV-1429-BRW-BD

NICOLE ROGERS, et al.                                                            DEFENDANTS

                                             ORDER

        The Court has received a Recommendation for dismissal filed by Magistrate Judge Beth

Deere. The parties have not filed objections. After careful review, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

        Mr. Patterson’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s January 28, 2021 Order and his failure to prosecute this lawsuit.

        IT IS SO ORDERED this 23rd day of March, 2021.



                                                           Billy Roy Wilson_________________
                                                          UNITED STATES DISTRICT JUDGE
